Citation Nr: 1722899	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-46 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD


B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Board remanded the current claim, as well as claims for entitlement to service connection for erectile dysfunction and special monthly compensation due to the loss of use of a creative organ.  Thereafter, in August 2013, the RO granted service connection for erectile dysfunction and special monthly compensation on account of the loss of use of a creative organ.  As the issues have been granted in full, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Therefore, only the psychiatric claim remains before the Board.

The Board notes the Veteran was afforded a videoconference hearing before the Boarde in June 2012, related to his claims for erectile dysfunction and special monthly compensation.  In the January 2013 remand, the Board indicated the Veteran had not been afforded the opportunity to testify as to his major depressive disorder claim.  The Board directed that the Veteran required the opportunity to provide testimony during an additional videoconference hearing.  A hearing was then scheduled for October 2016; however, the Veteran contacted VA in September 2016 and indicated he would not be attending the hearing due to personal reasons.  Further, no additional request has been made to re-schedule the hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Lastly, additional evidence has been received since the January 2012 statement of the case, including VA treatment records and VA examinations.  However, none of the evidence received is relevant to the claim being decided herein or it is cumulative of that already of record.  Thus, a remand of the claim is not necessary.  See 38 C.F.R. § 20.1304 (c) (2016).


FINDING OF FACT

The Veteran's depressive disorder was not caused or aggravated by his service-connected diabetes or his other service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the psychiatric claim as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  A standard May 2011 letter satisfied this standard.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In the instant case, the Board finds that the service treatment records and post-service VA treatment records were received.  The Veteran was also provided a VA examination in July 2011 which is sufficient medical evidence for deciding the claim.  The opinion describes the disability in sufficient detail so that the Board's evaluation is a fully informed one with reasoned explanations.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Secondary service connection will be granted when a disability is proximately due to or the result of a service-connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran filed a claim in February 2011 for depression as related to his service-connected disorders.  In the January 2012 substantive appeal, the Veteran indicated his depression was related to his overall health, including his diabetes, hearing loss and neuropathy in both feet and hands.  He also noted that he has bad thoughts related to his experiences in Vietnam.

The Board notes the Veteran's service treatment records showed no complaints, treatment or diagnoses of a mental disorder or depression.
A January 2011 VA treatment record noted the Veteran's mood was depressed and irritable.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  He further indicated the Veteran suffers from chronic pain, chronic family discord (brother), and also that he worries about his daughter.  He stated the Veteran has chronic depressive features, including irritability, as well as psychosocial stressors which appeared to be a factor toward recent exacerbation.  He also noted some characterological tendencies toward depression and rumination.  The examiner indicated the Veteran was started on antidepressant medication.

The Veteran underwent another evaluation in March 2011 with the same physician.  He was diagnosed with depression NOS and the Veteran reported that he did not really see the need for continuing psychotherapy.

Thereafter, the Veteran was afforded a July 2011 VA examination during which the examiner diagnosed him with depressive disorder NOS.  After discussing the Veteran's history, the examiner noted there were no symptoms of generalized anxiety, panic, mania, psychosis, or obsessive-compulsive behavior.  He stated the Veteran was given a diagnosis of depressive disorder NOS due to his reported symptoms of depression, including depressed mood, decreased interest in activities, changes in sleep, and passive suicidal ideation.  He indicated these symptoms have been most pronounced for the Veteran over the past 4 or 5 years.

The July 2011 examiner further reported the Veteran attributed his symptoms of depression most notably to the discord with his brother, ongoing pain, and worry and frustration with regard to his daughter, as well as financial difficulties.  He stated that the Veteran's symptoms of depression do not appear to be due to or caused by his military experiences.  He stated "In addition, the Veteran's symptoms of depression do not appear to be due to or caused by or exacerbated by his service-connected conditions."  He indicated it is more likely that the Veteran's depression symptoms are related to current and past psychosocial circumstances.

Subsequent VA treatment records showed continued treatment for depression.  A December 2014 VA treatment record indicated the Veteran reported not feeling down or depressed at all.  An October 2015 VA record indicated unspecified depressive disorder, insomnia and family relational problems.  A December 2015 VA record noted the Veteran reported that he continues to get depressed; however he is able to manage it with help from his animals.

The Board finds that after a review of the relevant evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection for depression.

The most probative evidence of record is the July 2011 VA examination report.  The Board finds the VA examiner's opinion was provided following review of the record, relying on and citing to the records reviewed, and included adequate rationales for the conclusions reached.  The examiner obtained and considered the Veteran's medical history and his opinion contains clear conclusions and reasoned explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board assigns the July 2011 VA opinion great probative weight.  The Board notes there are no contrary medical opinions of record.

To the extent that the Veteran contends his current depression is related to his service-connected disabilities, the Board notes that he is not a medical professional.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of his depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board affords more probative weight to the July 2011 psychologist's opinion than the lay statements of record.

Additionally, as noted above, an additional hearing was scheduled for the Veteran for October 2016 with regard to the depression claim.  However, he indicated in September 2016 that he would not be attending the hearing and no re-schedule was requested.  Wood at 193.
In light of July 2011 VA opinion, along with the other evidence of record, the Board finds the preponderance of the evidence is against the claim of service connection for depression as secondary to his service-connected diabetes, or his other service-connected disabilities.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for major depressive disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


